Citation Nr: 1531612	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from February 1955 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The Veteran was notified of this decision in a May 2012 letter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2012 substantive appeal, the Veteran initially indicated that he did not wish to have a hearing with the Board, but then changed his entry, requesting a hearing prior to appellate review.  In parenthesis, it was noted that the Veteran wished to have a video-conference hearing.  The date for the hearing was originally scheduled for April 24, 2014, and a March 2014 letter notified the Veteran of the location, date, and time of his hearing.  However, an April 2014 Report of General Information documented a conversation between the Veteran and the RO, indicating that the Veteran contacted the RO prior to his hearing, and informed them that he was still getting over pneumonia and thus wished to reschedule his hearing for another date and time.  The RO granted the Veteran's request and in an April 2015 letter, they notified him that his hearing had been rescheduled for June 19, 2015 at the Hartford RO in Newington, Connecticut.  The RO also proposed conducting the hearing with "video-conferencing" techniques,  which the Veteran accepted.  However, in a June 18, 2015 letter that was faxed to the VBA Claims and Evidence Intake Center on the same date, the Veteran's representative requested that the Veteran's hearing be rescheduled for another date.  Along with the faxed statement, the Veteran's representative included a hand-written letter from the Veteran wherein he explained that he was still recovering from throat surgery and thus needed additional time before he could appear and testify at a hearing before the VLJ.  

The law mandates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Board finds that the Veteran in the present appeal has filed a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for a hearing before a VLJ at the RO is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for either a video-conference hearing or an in-person hearing before a VLJ at the Hartford RO in Newington, Connecticut.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




